Exhibit 10.9

AMENDMENT

TO

PORTER BANCORP, INC.

AMENDED AND RESTATED

2006 NON-EMPLOYEE DIRECTORS STOCK OWNERSHIP INCENTIVE PLAN

AS AMENDED MAY 22, 2008

This is an Amendment to the Porter Bancorp, Inc. 2006 Non-Employee Directors
Stock Ownership Incentive Plan (the “Plan”) made effective as of January 1, 2009
by Porter Bancorp, Inc. ( the “Company”).

WHEREAS, the Company maintains the Plan; and

WHEREAS, the Company wishes to amend and conform the written terms of the Plan
to the requirements of Section 409A of the Internal Revenue Code of 1986;

NOW, THEREFORE, the Porter Bancorp, Inc. 2006 Non-Employee Directors Stock
Ownership Incentive Plan is hereby amended as follows:

Amendment

 

1. Section 2.1(l) is amended to read as follows:

(l) “Fair Market Value” of the Shares shall mean, as of any Award Date, the
closing sale price of the Shares as reported on the NASDAQ National Market, or
if no such reported sale of the Shares shall have occurred on such date, on the
next preceding date on which there was a reported sale. If there shall be any
material alteration in the present system of reporting sale prices of the
Shares, or if the Shares shall no longer be listed on the NASDAQ National
Market, the Fair Market Value of the Shares as of an Award Date shall be
determined in good faith by the Committee by reasonable application of a
reasonable valuation method, considering any and all information the Committee
determines relevant, consistent with Code Section 409A and Treasury Regulations
thereunder.

 

2. Section 4.2 is amended to read as follows:

4.2 Adjustments in Authorized Shares and Outstanding Awards. In the event of a
merger, reorganization, consolidation, recapitalization, reclassification,
split-up, spin-off, separation, liquidation, share dividend, stock split,
reverse stock split, cash dividend, property dividend, share repurchase, share
combination, share exchange, issuance of warrants, rights or debentures, or
other change in the corporate structure of the Company affecting the Shares, the
Committee may substitute or adjust the total number and class of Shares or other
stock or securities that may be issued under the Plan, and the number, class
and/or price of Shares or other stock or securities subject to outstanding
Awards, as it determines to be appropriate and equitable to prevent dilution or
enlargement of the rights of Directors and to preserve, without exceeding, the
value of any outstanding Awards; and further provided, that the number of Shares
or other stock or securities subject to any Award shall always be a whole
number. Any adjustment of an Option under this Section shall be made in such a
manner so as not to constitute a “modification” within the meaning of
Section 424(h) of the Code (even though such section is not otherwise
applicable). If any adjustment under this Section would create a fractional
Share or a right to acquire a fractional Share, such fractional Share shall be
disregarded and the number of Shares reserved under this Plan shall be the next
lower number of Shares, rounding all fractions downward. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.



--------------------------------------------------------------------------------

2. Section 6.3 is amended to read as follows:

6.3 Amendment, Modification and Termination. The Board may, at any time, amend,
modify or terminate the Plan, but no action of the Board may:

(a) Decrease the price of an Option to less than the Fair Market Value on the
date the Option was granted; or

(b) Extend the duration of an Option, unless and until the Committee determines
that such extension does not cause the Option to cease to be exempt from Code
Section 409A because it does not constitute a deferral of compensation that
would subject the Option to the excise taxes provided under Code Section 409A;
or

(c) Without the approval of shareholders of the Company, no amendment,
modification or termination may:

 

  (i) materially increase the benefits accruing to Directors under the Plan;

 

  (ii) increase the total number of Shares that may be issued under the Plan,
except as provided in Section 4.2; or

 

  (iii) modify the eligibility or other requirements to receive an Award under
the Plan.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Porter
Bancorp, Inc. 2006 Non-Employee Directors Stock Ownership Incentive Plan as of
the Effective Date but actually on the date(s) stated below.

 

PORTER BANCORP, INC. By   /s/ Maria L. Bouvette   Maria L. Bouvette, President
and CEO Date:   December 18, 2008